Qtjealt, J., dissenting: Section 162 provides for the deduction of “the ordinary and necessary expenses” paid or incurred by a taxpayer in carrying on his trade or business. In my opinion, the deduction in question was neither “ordinary” nor “necessary.” The petitioner was a salaried employee of the Internal Revenue Service. He was neither required, nor did his superiors expect him, to do any work at his place of residence. This is not a situation in which the petitioner actually transacted any business from his residence. Taking his testimony at face value, the principal so-called business use of the petitioner’s “study” was limited to reading up on current tax reports and keeping abreast of developments in his field, an avocation which might improve his skills, but where, when, and to what extent he engaged therein was solely a matter of personal choice and convenience. He could have done as much at the dining room table. While the amount claimed as a deduction is hardly significant, I would regard it as the “nose of the camel.” It is a common practice for lawyers, doctors, engineers, and other professionals who have any interest in attaining excellence in their profession, to read up on technical publications and other informative materials outside of their normal working hours. Such a practice hardly justifies claiming some part of the cost of the residence as a trade or business expense within the meaning of section 162. It is solely a matter of personal choice and convenience, to ’which. I would apply the same rules which have recently been affirmed by the U.S. Supreme Court with respect to a taxpayer’s expenses of driving to and from his job. See Fausner v. Commissioner, 413 U.S. 838 (1973), affirming 472 F. 2d 561 (C.A. 5, 1973). In order for such an expense to constitute an allowable deduction, I would require as a minimum proof on the part of the taxpayer that the space claimed to have been devoted to this purpose in the residence of the taxpayer would not have been acquired except for such purpose. DRennen, </., agrees with this dissent.